                     THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION CINCINNATI

EARL KELLY PRINCE, et al.,

               Plaintiffs,
                                                       Case No.1:16-CV-00419-MRB
        vs.
                                                       Judge Michael R Barrett
NATIONAL LABOR RELATIONS
BOARD, et al.,
               Defendants.

                                         ORDER
       The majority of the Defendants have been dismissed from this case. The only

remaining Defendants are Defendant Yaffe, Defendant Solomon, and Defendant

Chavarry.

       Early in this case, the magistrate judge entered an order (Doc. 19) requiring

Plaintiffs to show cause, in writing, within twenty (20) days why the complaint should

not be dismissed against Defendants Yaffe, Solomon and Chavarry for failure of service.

When Plaintiffs failed to comply with the show cause order, the magistrate judge issued a

report (Doc. 27) recommending that the claims against Defendants Yaffe, Solomon, and

Chavarry be dismissed for failure of service. Later, the magistrate judge issued a

supplemental report (Doc. 29) providing Plaintiffs notice of their right to object to the

report and recommendation, which notice had inadvertently been omitted from the initial

report and recommendation. Thereafter, Plaintiffs timely filed objections (Doc. 31), and

Defendants timely filed a memorandum in opposition (Doc. 32) to the objections.
       In their objections, Plaintiffs essentially concede that service on Defendants Yaffe,

Solomon, and Chavarry was never perfected, but attempt to avoid the consequences of

that failure by asserting that Defendants Yaffe, Solomon, and Chavarry should have

voluntarily provided their addresses and other personal information in disclosures

pursuant to Rule 26(a) of the Federal Rules of Civil Procedure. (Doc. 31, PageID 145).

However, the government persuasively argues that “initial disclosures are not due until

after a defendant is properly served,” and “such initial disclosures are not a vehicle by

which defendants are required to voluntarily provide plaintiffs personal information

necessary to complete service.” (Doc. 32, PageID 156). Accordingly, Plaintiffs’

objections fail.

       Furthermore, even if the objections (Doc. 31) offered legally valid reasons for the

delay in service, the Court is not obliged to accept those reasons unless Plaintiffs could

somehow excuse their non-compliance with the show cause order. Plaintiffs’ failure to

offer any explanation for their non-compliance with Magistrate Judge Litkovitz’s Order

serves as an independent basis to overrule their objections.

       Therefore, for the foregoing reasons, the Court ADOPTS the remaining

recommendations of the magistrate judge (Doc. 27; Doc. 29). The claims against

Defendants Yaffe, Solomon, and Chavarry are DISMISSED without prejudice for failure

of service. As the remaining Defendants have been dismissed, this case is CLOSED

AND TERMINATED from the active docket of this Court.
       Finally, the Court certifies pursuant to 28 U.S.C. § 1915(a) that for the foregoing

reasons an appeal of this Order would not be taken in good faith and therefore denies

Plaintiffs leave to appeal in forma pauperis. Plaintiffs remain free to apply to proceed in

forma pauperis in the Court of Appeals. See Callihan v. Schneider, 178 F.3d 800, 803

(6th Cir. 1999), overruling in part Floyd v. United States Postal Serv., 105 F.3d 274, 277

(6th Cir. 1997).

       IT IS SO ORDERED.

                                                  s/Michael R. Barrett
                                                 __________________________
                                                 Hon. Michael R. Barrett
                                                 United States District Judge
